UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6748


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BOBBY WAYNE DEBNAM,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-cr-00100-BO-1)


Submitted: October 26, 2021                                       Decided: January 13, 2022


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, Raleigh, North Carolina, for Appellant.
G. Norman Acker, III, Acting United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobby Wayne Debnam appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). We review a district court’s order

granting or denying a compassionate release motion for abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and

conclude that the court did not abuse its discretion.       After waiving the exhaustion

requirement and assuming that Debnam established extraordinary and compelling reasons

for his release, the court denied Debnam’s motion based on the applicable 18 U.S.C.

§ 3553(a) factors and sufficiently explained the reasons for the denial. See United States v.

High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for

denial of straightforward compassionate release motion). We therefore affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                             2